                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE

                                               )
 IN RE: JAMES D. DUNCAN                        )      No.:   3:20-MC-54-TAV-HBG
                                               )


                               MEMORANDUM OPINION

        After receiving a pro se prisoner’s inmate trust account certificate for James

 D. Duncan, accompanied by a letter in which Mr. Duncan indicated that he intended to file

 that certificate in a case against Anderson County Mental Health Care Providers, James

 Landry, and Ridgeview Mental Health Services, for which he did not have a case number

 [Doc. 1], the Clerk opened this matter. Thereafter, the Clerk entered a deficiency notice

 notifying Plaintiff that he must file an application for leave to proceed in forma pauperis

 within twenty days of entry of that notice or this matter would be administratively closed

 [Doc. 2]. The United States Postal Service returned this notice as undeliverable [Doc. 3].

        Mr. Duncan has now filed a motion for extension of the deadline to file the required

 documents to proceed in forma pauperis as set forth in the Clerk’s deficiency notice

 [Doc. 4]. However, the Court notes that Mr. Duncan stated, in his letter accompanying his

 inmate trust account certificate, that he wished to file the certificate in an action against

 Anderson County Mental Health Care Providers, James Landry, and Ridgeview Mental

 Health Services, for which he did not have a case number [Doc. 1 p. 1]. But while Mr.

 Duncan has not filed an action against this individual or these entities in this District, he

 has filed a motion to permissively join as a plaintiff in a pending action that another

 prisoner filed in this District against Anderson County, James Landry, and Ridgeview



Case 3:20-mc-00054-TAV-HBG Document 5 Filed 10/27/20 Page 1 of 2 PageID #: 17
 Mental Health Services. Jett v. Anderson County, Tennessee, et al., Civil Action No. 3:20-

 CV-365-DCLC-HBG, Doc. 17. Thus, it is apparent from Plaintiff’s filings in this case and

 in Jett that Mr. Duncan wished to file his inmate trust account statement in that pending

 matter, rather than file the instant action.

        Accordingly, the Clerk will be DIRECTED to terminate Mr. Duncan’s pending

 motion for extension [Doc. 4] and to file Mr. Duncan’s prison trust fund account statement

 and accompanying letter [Doc. 1] in Jett, Civil Action No. 3:20-CV-365-DCLC-HBG.

 Accordingly, this action will be DISMISSED without prejudice.

        AN APPROPRIATE JUDGMENT ORDER WILL ENTER.


                                      s/ Thomas A. Varlan
                                      UNITED STATES DISTRICT JUDGE




                                                2


Case 3:20-mc-00054-TAV-HBG Document 5 Filed 10/27/20 Page 2 of 2 PageID #: 18
